DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 7/6/22 has been entered. 

Applicant’s arguments filed 7/6/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 11-24 are pending in this office action. 20-24 are new and under examination in this office action.

The rejection of claims 1-10 are withdrawn as the claims are cancelled.
		
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 5/25/22. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recites a relative as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “ 75%-90% by weight of total protein. It is not clear whether this involves the 2.2-2.5 % of the albumin, since albumin is also a protein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  ILan et al. (US 20170157222) in view of Goessl et al. (WO 2011/151384  or EP 2575775). 
ILan teaches with regards to instant claim 20, a rapidly sprayed dried reconstituted thrombin powder (see 0009. 0185) comprising albumin (see 0025) at a concentration of 0.06-6% (see 0095) wherein the protein is about 85% (see 0236, as required by instant claim 21) prepared for spray drying (as required by instant claim 23) wherein the droplets are less than 1 mm (see 0157, as required by instant claim 22). 
However, ILan fails to teach reconstituting the powder in a saline solution and fails to teach per-se that the composition is substantially free of carbohydrate, trehalose and mannitol. 
With regards to instant claim 20, Goessl teaches a Spray-dried stable hemostatic composition (see abstract) comprising thrombin and albumin (see pg. 5, lines 10+ and pg. 7, lines  23+) wherein the albumin concentration is up to 2% (see pg. 7, lines 29+, as) and is aseptically sprayed (as required by instant claim 9, see pg. 5, lines 29+).  Wherein the composition is free from trehalose, carbohydrate as the composition did not teach so (as required by instant claims). Goessl nonetheless teaches the formulation comprises mannitol from 0.5 mg/ml (which upon conversion is 0.05%, which is  considered substantially free (as required by instant claim 20, see 7, lines 26+). Thus, it overlaps with the negative recitation substantially free, thus comprises a minimal concentration of mannitol as substantially free. 
 Goessl’s also teaches the thrombin formulation can be reconstituted (see pg. 8, lines 1+) with a suitable diluent, additionally, Goessl teaches a Spray-dried stable hemostatic composition (see abstract) comprising thrombin and albumin (see pg. 5, lines 10+ and pg. 7, lines  23+) wherein the albumin concentration is up to 2% (see pg. 7, lines 29+,) and is aseptically sprayed (as required by instant claim 24, see pg. 5, lines 29). 
 It would have been obvious to one of ordinary skill in the art to combine the cited prior art and make a composition of rapidly reconstitutable thrombin powder at the time the claimed invention was made with a reasonable expectation of success because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)


No Claims are allowed.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        07/26/22